Citation Nr: 0312169	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a fusion of the left (minor) wrist and 
neuropathy of the left (minor) hand, currently rated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim for a higher rating.  

The Board remanded the issue to the RO in May 1996, November 
1997, July 1999, and August 2000.  In January 2003, the Board 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) in order to schedule nerve conduction studies; 
however, the veteran failed to report.  As no additional 
evidence was obtained pursuant to Board development, the case 
is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a higher rating and has 
notified him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran's left wrist disability is currently 
manifested by subjective complaints of pain, numbness, and 
weakness; and objective findings of ankylosis of the wrist at 
10 degrees of dorsal flexion, altered sensation, weak grip, 
and decreased finger movement.  There is no evidence of more 
than mild atrophy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 30 percent, 
but no more, for post-operative residuals of a fusion of the 
left (minor) wrist have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, Diagnostic Code (DC) 5214 (2002).

2.  A separate schedular evaluation of 20 percent for 
peripheral neuropathy of the left (minor) hand is warranted.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.123, 4.124a, DC 
8516 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his left wrist 
disability is worse than currently evaluated.  He complains 
of pain, numbness, and stiffness.  After a review of the 
claims file, the Board finds that a higher rating is 
warranted for ankylosis of the left (minor) wrist.  In 
addition, the Board further concludes that a separation 
compensable rating is warranted for peripheral neuropathy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2001).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

The RO has rated the veteran's left wrist under DC 5214 
(wrist ankylosis).  The Board will also consider DC 5215 for 
limitation of motion of the wrist.  Limitation of motion of 
the wrist, identified as dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm, may be 
assigned a 10 percent disability rating under DC 5215 for 
both the major or minor hand.  38 C.F.R. § 4.71a, DC 5215 
(2002).  This is the highest evaluation available under this 
code.  A 20 percent rating will be assigned for wrist 
ankylosis of the minor extremity in a favorable position 
under DC 5215.  In any other position, a 30 percent rating 
will be assigned.  Finally, a 40 percent rating will be 
warranted with wrist ankylosis (minor extremity) in an 
unfavorable position.

Based on the above evidence, the Board finds that a 30 
percent rating, but no more, is warranted for ankylosis of 
the wrist.  Ankylosis is defined as stiffening or fixation of 
a joint.  In this case, the veteran underwent a fusion 
procedure and now has no range of motion of the left wrist.  
In evaluating the disability, the Board notes that a 10 
percent rating is the maximum rating available under DC 5215, 
regardless of the limitation of motion of the wrist.  As his 
disability rating was already at 20 percent, there is no 
basis for a higher rating under DC 5215.  

Nonetheless, in the most recent VA medical opinion dated in 
March 2001, the examiner characterized the veteran's wrist as 
in a "favorable position" of 10 degrees of dorsiflexion.  
Because the regulations suggest that a "favorable" position 
is 20-30 degrees of dorsiflexion and "any other position" 
should be rated at 30 percent and, giving the veteran the 
benefit of the doubt, the Board finds that a 30 percent 
rating for left wrist ankylosis is warranted at this time.  
However, no higher than a 30 percent rating is warranted 
because there is no indication that the veteran's wrist is 
ankylosed in an unfavorable position as evidenced by the 
March 2001 VA medical opinion that his wrist is in a 
"favorable" position.

Next, the Board finds that a separate compensable evaluation 
is warranted for neuropathy.  To this end, the Board places 
significant probative value on a September 1999 VA peripheral 
nerve examination report.  At that time, the veteran 
complained of numbness, particularly of the thumb, index, and 
middle finger.  After a physical examination, the diagnosis 
was carpal tunnel syndrome with mild atrophy.  The examiner 
noted that there was definite sensory loss, which was 
"definitely related to the [veteran's] previous wrist injury 
and subsequent surgery."  Therefore, there is no doubt that 
the veteran's complaints of numbness are associated with his 
service-connected disorder.

In rating this disability, the Board will consider DC 8516 
(peripheral neuropathy of the ulnar nerve).  Under DC 8516, a 
10 percent rating for mild, incomplete paralysis of the ulnar 
nerve on the minor hand (the veteran is right-handed) will be 
assigned.  A rating of 20 percent is warranted for moderate 
incomplete paralysis of the minor hand.  A 30 percent rating 
will be assigned for severe incomplete paralysis of the minor 
hand.  Complete paralysis, with griffin claw deformity, 
flexor contractor of the ring and little fingers, atrophy, 
loss of extension, an inability to spread the fingers, an 
inability to adduct the thumb, and wrist weakening, warrants 
a 50 percent disability rating for the minor hand.

After reviewing the evidence on file, the Board finds that, 
in addition to the current 30 percent evaluation for wrist 
ankylosis, the veteran is also entitled to a separate 
compensable rating for peripheral neuropathy under DC 8516.  
The Board notes that the term "incomplete paralysis" 
indicates the degree of lost of impaired function.  "When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree."  While there is 
clearly sensory involvement, the Board finds that an 
evaluation for moderate incomplete paralysis is warranted.  

First, the medical evidence revealed some level of muscle 
weakness in the November 2000 VA joints examination report.   
Further, on the November 2000 neurological examination, the 
veteran described the pain in his hand as "substantial."  
Moreover, the examiner reflected that there was weakness of 
"most of the musculature of the left hand" and that the 
grip was "very weak."  There was decreased apposition of 
the little finger and thumb, decreased ability to fan the 
second to fifth digits, decreased ability to bring the 
fingers together and to hold a piece of paper, and weakness 
of all the intrinsic hand muscles.  The examiner remarked 
that there was a "definite" injury of the ulna and median 
nerves and presumably of the radial nerve of the left wrist.  
He concluded that it "was not complete" but the hand was 
"functionless from the point of view of working as a 
laborer" and reflected that he would be better able to make 
a precise diagnosis with results of a nerve conduction 
studies.  Because of the diminished finger movement, muscle 
weakness, and sensory involvement, the Board finds that a 
rating for moderate incomplete paralysis is warranted.

Nonetheless, based on the evidence, the Board finds that no 
higher than a 20 percent rating is warranted for neuropathy 
at this time.  First, the November 2000 VA examination showed 
no evidence of atrophy, and sensation was not lost.  
Similarly, the September 1999 VA examination reflected a 
diagnosis of carpal tunnel syndrome with "mild atrophy."  
Further, while there was some limitation of motion and 
weakness of the fingers, he still had the ability to move the 
fingers.  As such, the Board finds that severe incomplete 
paralysis is not shown.  

The Board also notes that the veteran failed to report for 
the most recently scheduled nerve conduction studies, which 
may have influenced the ultimately rating in this instance.  
Therefore, the current rating is based on the evidence of 
record.  Moreover, while the provisions of 38 C.F.R. § 3.655 
generally provide that a claim for an increased rating must 
be denied for failure to report for an examination, the Board 
notes that the veteran has appeared for no less than seven VA 
examinations during the appeal period.  While additional 
medical evidence may have supported the current rating, the 
multiple VA examination reports of record are sufficient to 
rate the case. 

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his left 
wrist disability warrants separate ratings of 30 percent 
under DC 5214 and 20 percent under DC 8516, but no more.  The 
Board finds that the separate ratings contemplate the 
veteran's demonstrated complaints of pain and the limitation 
of motion and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign higher ratings at 
this time.

Finally, in the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issue decided in this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for the actions taken.  

By virtue of the information contained in the November 1993 
rating decision, the statement of the case, and the 
subsequent supplemental statements of the case issued during 
the pendency of the appeal, the veteran and his 
representative were informed of the evidence needed to 
establish a higher rating.  Further, specific evidence, 
including offering the veteran an opportunity to report any 
recent treatment, an attempt to obtain outpatient treatment 
records with the claims file, and ordering VA examinations, 
were requested in the multiple remands undertaken by the 
Board during the appeal period.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all available medical records are 
associated with the claims file.  It is noted that the 
veteran apparently grabbed his clinical file during VA 
treatment in 1999 and left with the records.  As best as the 
Board can tell, it does not appear that he has returned it.  
Parenthetically, the Board notes that clinical records 
subsequently created are associated with the claims file.  
Further, there are several partial clinical records cut and 
pasted onto a sheet of paper and are part of the record.  
Moreover, the veteran has undergone multiple VA examinations 
that specifically address the issue on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim have been made by 
the agency of original jurisdiction.  VA has substantially 
met the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand or a request for 
further development of this matter would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).






	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent rating, but no more, for post-operative 
residuals of a fusion of the left (minor) wrist is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A separate 20 percent evaluation for neuropathy of the left 
(minor) hand is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

